MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   FILED
regarded as precedent or cited before any                          Dec 31 2019, 9:19 am
court except for the purpose of establishing                            CLERK
the defense of res judicata, collateral                             Indiana Supreme Court
                                                                       Court of Appeals
estoppel, or the law of the case.                                        and Tax Court




ATTORNEY FOR APPELLANTS                                  ATTORNEY FOR APPELLEE
Bradley J. Buchheit                                      James R. Schrier
McNeely Stephenson                                       Reiling Teder & Schrier, LLC
Indianapolis, Indiana                                    Lafayette, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Crossroads Family Farms, LLC,                            December 31, 2019
et al.,                                                  Court of Appeals Case No.
Appellants-Defendants,                                   19A-PL-2271
                                                         Appeal from the Hancock Circuit
        v.                                               Court
                                                         The Honorable R. Scott Sirk,
Agrifund, LLC                                            Judge
Appellee-Plaintiff.                                      Trial Court Cause No.
                                                         30C01-1804-PL-513



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-PL-2271 | December 31, 2019           Page 1 of 5
                                          Case Summary
[1]   Crossroads Family Farms, LLC (“the LLC”) and Crossroads Family Farms,

      Inc. (“the Corporation”) (collectively, “Crossroads”) challenge an order that

      Agrifund, LLC (“Agrifund”), holder of a judgment against Central Midwest

      Family Farms, General Partnership (“Central Midwest”), may in proceedings

      supplemental pursue garnishment of funds that the Corporation may owe the

      LLC, a garnishee defendant. Lacking jurisdiction of this discretionary

      interlocutory appeal, we dismiss.



                            Facts and Procedural History
[2]   Central Midwest defaulted on a $1.46 million loan from Agrifund and, on July

      12, 2018, Agrifund obtained a judgment against Central Midwest in the amount

      of $429,047.93. In proceedings supplemental, Agrifund named the LLC and

      the Corporation as garnishee defendants having funds belonging to Central

      Midwest. In April of 2019, the trial court issued a garnishment order against

      the LLC. Agrifund subsequently alleged that the LLC and the Corporation are

      controlled by the same family members and that the Corporation should be

      compelled to pay Agrifund any amount it owes or will owe the LLC.


[3]   On August 27, 2019, the trial court entered an order providing in relevant part:


              IT IS THEREFORE ORDERED that [Agrifund] is entitled to
              garnish funds that Crossroads Family Farms, Inc. may owe to
              Crossroads Family Farms, LLC and such claim be and hereby is



      Court of Appeals of Indiana | Memorandum Decision 19A-PL-2271 | December 31, 2019   Page 2 of 5
              granted and set for hearing for Proceeding Supplemental @ 10:00
              am on October 15, 2019.


      Appealed Order at 1. Crossroads now appeals.



                                 Discussion and Decision
[4]   “‘It is the duty of this Court to determine whether we have jurisdiction before

      proceeding to determine the rights of the parties on the merits.’” DuSablon v.

      Jackson Cty. Bank, 132 N.E.3d 69, 75 (Ind. Ct. App. 2019) (quoting Allstate Ins.

      Co. v. Scroghan, 801 N.E.2d 191, 193 (Ind. Ct. App. 2004), trans. denied). The

      appellate authority of this Court is “generally limited to appeals from final

      judgments,” although “our Rules of Appellate Procedure also confer appellate

      jurisdiction over non-final interlocutory appeals pursuant to Appellate Rule

      14.” Ball State University v. Irons, 27 N.E.3d 717, 720 (Ind. 2015).


[5]   Here, the parties acknowledge that the challenged order is not a final order.

      However, Crossroads contends that the appeal is properly pursued according to

      Indiana Appellate Rule 14(A)(1), which provides for an appeal “taken as a

      matter of right” from an interlocutory order “for the payment of money.”

      Authorization for an interlocutory appeal as of right is to be strictly construed.

      Allstate, 801 N.E.2d at 193.


[6]   “The matters which are appealable as of right under Appellate Rule [14(A)]

      involve trial court orders which carry financial and legal consequences akin to

      those more typically found in final judgments: payment of money, issuance of


      Court of Appeals of Indiana | Memorandum Decision 19A-PL-2271 | December 31, 2019   Page 3 of 5
      a debt, delivery of securities, and so on.” State v. Hogan, 582 N.E.2d 824, 825

      (Ind. 1991). The “purpose of allowing appeals for the payment of money is to

      provide a remedy to parties compelled to part with money which is tied up

      awaiting litigation[.]” Schwedland v. Bachman, 512 N.E.2d 445, 450 (Ind. Ct.

      App. 1987). Some examples include: Ferguson v. Estate of Ferguson, 40 N.E.3d
881, 885 (Ind. Ct. App. 2015) (an order that a litigant deposit a bond payment

      in excess of one million dollars with the trial court clerk within thirty days, to

      stay the sale of a farm, an act that could not be undone if it occurred); Estate of

      Meyer, 702 N.E.2d 1078 (Ind. Ct. App. 1998) (order to pay death taxes), trans.

      denied; Lamon v. Lamon, 611 N.E.2d 154 (Ind Ct. App. 1993) (order to pay child

      support); Schwedland, 512 N.E2d at 445 (order to deliver check into court); State

      v Kuespert, 425 N.E.2d 229 (Ind. Ct. App. 1981) (order to pay attorney’s fees as

      a sanction under Trial Rule 37).


[7]   Crossroads’s interlocutory appeal cannot be taken as a matter of right because

      the trial court’s order did not “directly order one of the parties to pay a sum to

      another party or into court.” Schwedland, 512 N.E.2d at 449. Crossroads was

      not prevented from “the use of its money during pending litigation.” Id. at 450.

      Instead, the trial court determined that Agrifund could pursue garnishment in

      proceedings supplemental against Crossroads. As such, Crossroads was

      required to appear at a hearing at which Agrifund might establish that certain

      funds existed for garnishment. And Crossroads did not seek certification of this

      discretionary interlocutory appeal under Indiana Appellate Rule 14(B). This

      Court is without subject matter jurisdiction to consider the merits of the appeal

      Court of Appeals of Indiana | Memorandum Decision 19A-PL-2271 | December 31, 2019   Page 4 of 5
      and therefore we may dismiss upon our own motion. See Moser v. Moser, 838
N.E.2d 532, 534 (Ind. Ct. App. 2005).


[8]   Dismissed.


      Kirsch, J., and Mathias, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-PL-2271 | December 31, 2019   Page 5 of 5